United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 1, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-50325
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

XAVIER JONQUE WHEELER,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 5:03-CR-391
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Xavier Jonque Wheeler appeals his 322-month sentence for

attempting to manufacture 50 grams or more of crack cocaine,

possessing with intent to distribute cocaine, possessing a

firearm in furtherance of a drug crime, and being a felon in

possession of a firearm.    Wheeler argues that his sentence is

unreasonable because it is based on judge-found facts rather than

facts that he admitted or that were found by a jury.

     The district court is allowed to find facts and is required

to determine a defendant’s proper guideline range of imprisonment

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-50325
                                 -2-

before sentencing him.    United States v. McKinney, 406 F.3d 744,

746-47 (5th Cir. 2005).   Wheeler’s sentence was within a properly

calculated advisory guideline range and is entitled to great

deference.    See United States v. Mares, 402 F.3d 511, 520 (5th

Cir. 2005).   Giving such deference to Wheeler’s sentence, and

recognizing that the sentencing court considered all the factors

for a fair sentence under § 3553(a), we conclude that Wheeler has

failed to demonstrate that his sentence was unreasonable.    See

id. at 519-20.   The judgment of the district court is AFFIRMED.